 331 NLRB No. 107 NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Newport Meat Co. and Wholesale Delivery Drivers, Salespersons, Industrial & Allied Workers, Lo-cal 848, International Brotherhood Of Team-sters, AFLŒCIO.  Case 21ŒCAŒ33908 July 25, 2000 BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND BRAME DECISION AND ORDER Pursuant to a charge filed on April 10, 2000,1 the Gen-eral Counsel of the National Labor Relations Board is-sued a complaint on April 20, 2000, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union™s request to bargain following the Union™s certification in 
Case 21ŒRCŒ20124.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and deny-ing in part the allegations in the complaint, and asserting affirmative defenses. On May 22, 2000, the General Counsel filed a Motion for Summary Judgment.  On May 23, 2000, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed a response.2 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on the basis of the Board™s disposition of certain challenged ballots in the representation proceeding. All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-                                                                 1 Although the Respondent™s answer to the complaint denies this al-legation on the basis that it is without knowledge regarding whether the charge was filed on April 10, 2000 or mailed on April 11, 2000, the Respondent admits that the charge was received by facsimile transmis-sion and by regular mail.  A copy of the charge and certificate of ser-vice are attached to the General Counsel™s motion and the Respondent has not challenged the authenticity of those documents.  Accordingly, 
we find that the filing and the service of the charge has been estab-lished.  Electrical Workers IBEW Local 11 (Anco Electrical), 273 NLRB 183, 191 (1984). 2 Respondent™s contentions that the Motion for Summary Judgment is defective because it fails to repeat certain complaint allegations and certain representation proceeding events are without merit.  The Motion clearly meets the requirements of Sec. 102.24 of the Board™s Rules. cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We therefore find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). Accord-ingly, we grant the Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a Delaware cor-poration, with its principal offices and a distribution fa-cility located at 16691 Hale Avenue, Irvine, California, has been engaged in the wholesale distribution of meat products.  During the 12Œmonth period ending August 20, 1999, a representative period, the Respondent, in conducting its business operations, purchased and re-ceived at its Irvine, California facility, goods valued in excess of $50,000 directly from points outside the State of California.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  The Certification Following the election held October 1, 1999, the Un-ion was certified on February 24, 2000, as the exclusive collective-bargaining representative of the employees in the following appropriate unit: All drivers and dispatchers employed by the Employer at its facility located at 16691 Hale Avenue, Irvine, California; excluding all other employees, office cleri-cal employees, professional employees, guards, and supervisors as defined in the Act. The Union continues to be the exclusive representative under Section 9(a) of the Act. B.  Refusal to Bargain Since March 2 and 29, 2000, the Union, by letter, has requested the Respondent to bargain and, since March 2, 2000, the Respondent has refused.  We find that this re-fusal constitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after March 2, 2000, to bargain with the Union as the exclusive collective-bargaining representative of employees in the appropriate unit, the Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2 REMEDY Having found that the Respondent has violated Section 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, and, if an understanding is reached, to embody the understanding in a signed agreement. To ensure that the employees are accorded the services of their selected bargaining agent for the period provided by the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins to bargain in good faith with the Union.  Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Newport Meat Co., Irvine, California, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Wholesale Delivery Driv-ers, Salespersons, Industrial & Allied Workers, Local 848, International Brotherhood of Teamsters, AFLŒCIO, as the exclusive bargaining representative of the employ-ees in the bargaining unit. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, bargain with the Union as the exclusive representative of the employees in the following appro-priate unit on terms and conditions of employment, and if an understanding is reached, embody the understanding in a signed agreement:  All drivers and dispatchers employed by the Employer at its facility located at 16691 Hale Avenue, Irvine, California; excluding all other employees, office cleri-cal employees, professional employees, guards, and supervisors as defined in the Act.  (b) Within 14 days after service by the Region, post at its facility in Irvine, California, copies of the attached notice marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided by the Regional Director for Region 21 after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-                                                                 3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since March 2, 2000. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply.    Dated, Washington, D.C. July 25, 2000   John C. Truesdale,                          Chairman   Wilma B. Liebman,                        Member   J. Robert Brame III,                     Member    (SEAL)          NATIONAL LABOR RELATIONS BOARD  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice. WE WILL NOT refuse to bargain with Wholesale Deliv-ery Drivers, Salespersons, Industrial & Allied Workers, Local 848, International Brotherhood of Teamsters, AFLŒCIO, as the exclusive representative of the employ-ees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on terms and conditions of employment for our employees in the bar-gaining unit: All drivers and dispatchers employed by us at our facil-ity located at 16691 Hale Avenue, Irvine, California; excluding all other employees, office clerical employ-ees, professional employees, guards, and supervisors as defined in the Act. NEWPORT MEAT CO. 